                            2:10-bk-14951-VK Kenya Ruiz
Case 2:09-bk-26198-BR     Doc
         Case type: bk Chapter:52-8   FiledYes
                                 13 Asset:  10/29/20      Entered
                                               Vol: v Judge:       10/29/20
                                                               Victoria      07:46:55
                                                                        S. Kaufman             Desc
                 Exhibit Exhibit 8 - Cover and  ROA   BK3      Page  1
                  Date filed: 02/11/2010 Date of last filing: 08/19/2010of 6
                              Debtor dismissed: 06/09/2010
                              Date terminated: 08/19/2010


                                            Attorneys

     Nancy K Curry                                            Nancy K Curry (TR)
     606 South Olive Street, Suite 950                        1000 Wilshire Blvd., Suite 870
     Los Angeles, CA 90014                                    Los Angeles, CA 90017
                                                 representing
     213-689-3014                                             213-689-3014
     ecfnc@trustee13.com                                      trustee13la@aol.com
      Assigned: 03/31/2010                                    (Trustee)
     Angela M Fontanini
     4375 Jutland Dr Ste 200
     San Diego, CA 92177-0933
                                                                  National City Bank
     858-750-7600                                representing
                                                                  (Creditor)
     619-590-1385 (fax)
     ecfcacb@piteduncan.com
      Assigned: 03/08/2010
     Ramesh Singh
     Recovery Management Systems Corp
     25 S E 2nd Ave Ste 1120
     Miami, FL 33131                                              Courtesy NEF
                                                 representing
     305-379-7674                                                 (Interested Party)
     305-374-8113 (fax)
     claims@recoverycorp.com
      Assigned: 02/21/2010


                                     PACER Service Center
                                        Transaction Receipt
                                           08/11/2019 10:02:46
                 PACER
                                 adamdolce:5189711:0 Client Code:
                 Login:
                                                      Search          2:10-bk-14951-
                 Description:    Attorney List
                                                      Criteria:       VK
                 Billable
                                 1                    Cost:           0.10
                 Pages:




                                RJN - Exhibit 8 - Page 1 of 6
                                                                           RestrictedDISMISSED, CLOSED
             Case 2:09-bk-26198-BR Doc 52-8 Filed 10/29/20 Entered 10/29/20 07:46:55 Desc
                             Exhibit Exhibit 8 - Cover and ROA BK3 Page 2 of 6
                                              U.S. Bankruptcy Court
                                     Central District of California (Los Angeles)
                                     Bankruptcy Petition #: 2:10-bk-14951-VK
                                                                                            Date filed:   02/11/2010
Assigned to: Victoria S. Kaufman                                                      Date terminated:    08/19/2010
Chapter 13                                                                           Debtor dismissed:    06/09/2010
Voluntary                                                                                341 meeting:     03/30/2010
Asset


Debtor disposition: Dismissed for Other Reason

Debtor                                                                         represented by Kenya Ruiz
Kenya Ruiz                                                                                    PRO SE
3542 E 6th St
Los Angeles, CA 90023
LOS ANGELES-CA
626-533-4941
SSN / ITIN: xxx-xx-2863

Trustee                                                                        represented by Nancy K Curry
Nancy K Curry (TR)                                                                            606 South Olive Street, Suite 950
1000 Wilshire Blvd., Suite 870                                                                Los Angeles, CA 90014
Los Angeles, CA 90017                                                                         213-689-3014
213-689-3014                                                                                  Email: ecfnc@trustee13.com

U.S. Trustee
United States Trustee (LA)
915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017
(213) 894-6811




There are proceedings for case 2:10-bk-14951-VK but none satisfy the selection
                                   criteria.


                                                   PACER Service Center
                                                      Transaction Receipt
                                                         08/11/2019 10:03:21
                                 PACER                              Client
                                             adamdolce:5189711:0
                                 Login:                             Code:
                                                                              2:10-bk-14951-VK Fil or
                                                                              Ent: filed From:
                                                                              5/13/2019 To: 8/12/2019
                                                                    Search
                                 Description: Docket Report                   Doc From: 0 Doc To:
                                                                    Criteria:
                                                                              99999999 Term: included
                                              RJN - Exhibit        8 - PageFormat:
                                                                                 2 ofhtml
                                                                                        6 Page counts
                                                                              for documents: included
               Billable   1              Cost:   0.10
                Pages:
Case 2:09-bk-26198-BR     Doc 52-8 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                 Exhibit Exhibit 8 - Cover and ROA BK3 Page 3 of 6




                          RJN - Exhibit 8 - Page 3 of 6
                                          2:10-bk-14951-VK Kenya Ruiz
              Case 2:09-bk-26198-BR     Doc
                       Case type: bk Chapter:52-8   FiledYes
                                               13 Asset:  10/29/20      Entered
                                                             Vol: v Judge:       10/29/20
                                                                             Victoria      07:46:55
                                                                                      S. Kaufman         Desc
                               Exhibit Exhibit 8 - Cover and  ROA   BK3      Page  4
                                Date filed: 02/11/2010 Date of last filing: 08/19/2010of 6
                                            Debtor dismissed: 06/09/2010
                                            Date terminated: 08/19/2010

                                                         History
Doc.
                  Dates                                                  Description
No.
       Filed:       02/11/2010    Receipt Number and Filing Fee (Auto)
       Entered:     02/12/2010
 1     Filed &                    Voluntary Petition (Chapter 13)
                    02/11/2010
       Entered:
 2     Filed &                    Meeting (AutoAssign Chapter 13)
                    02/11/2010
       Entered:
 3     Filed &                    Statement About Your Social Security Numbers (Official Form 121)
                    02/11/2010
       Entered:
 4     Filed &                    BNC Certificate of Notice
                    02/13/2010
       Entered:
 5     Filed &                    BNC Certificate of Notice
                    02/13/2010
       Entered:
 6     Filed &                    BNC Certificate of Notice
                    02/13/2010
       Entered:
 7     Filed &                    Request for courtesy Notice of Electronic Filing (NEF)
                    02/21/2010
       Entered:
 8     Filed &                    Chapter 13 Trustee's Notice of Requirements(batch)
                    02/22/2010
       Entered:
 9     Filed:       02/25/2010   Chapter 13 Plan (LBR F3015-1)
       Entered:     02/26/2010
10     Filed:       02/25/2010   Schedule A (Official Form B6A) - Real Property (For Cases filed before 12/01/2015)
       Entered:     02/26/2010
10     Filed:       02/25/2010   Schedule B (Official Form B6B) - Personal Property (For Cases filed before 12/01/2015)
       Entered:     02/26/2010
10     Filed:       02/25/2010   Schedule C: The Property You Claimed as Exempt (Official Form 106C)
       Entered:     02/26/2010
10     Filed:       02/25/2010   Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G or 206G)
       Entered:     02/26/2010
10     Filed:       02/25/2010   Schedule H: Your Codebtors (Official Form 106H or 206H)
       Entered:     02/26/2010
10     Filed:       02/25/2010   Schedule I: Your Income (Official Form 106I)
       Entered:     02/26/2010
10     Filed:       02/25/2010   Declaration About an Individual Debtor's Schedules (Official Form 106Dec)
       Entered:     02/26/2010
10     Filed:       02/25/2010   Summary of Schedules (Official Form B6 - Pg1) (For Cases filed before 12/01/2015)
       Entered:     02/26/2010
10     Filed:       02/25/2010   Statistical Sum of Certain Liabilities (Official Form B6 - Pg2) (For Cases Filed Before
       Entered:     02/26/2010 12/01/2015)
10     Filed:       02/25/2010   Statement of Financial Affairs (Official Form 107 or 207) (Official Form 107 or 207)
       Entered:     02/26/2010                RJN - Exhibit 8 - Page 4 of 6
10 Filed:     02/25/2010   Statement of Current Monthly and Disposable Income (Chapter 13) (Official Form 22C)
   Entered:Case
              02/26/2010
                2:09-bk-26198-BR Doc 52-8 Filed 10/29/20 Entered 10/29/20 07:46:55 Desc
                            Exhibit Exhibit 8 - Cover and ROA BK3 Page 5 of 6
10 Filed:     02/25/2010   Notice of Available Chapters (Official Form B201) (For Cases filed before 12/01/2015)
   Entered: 02/26/2010
10 Filed:     02/25/2010   Verification of Master Mailing List of Creditors (LBR F1007-1)
   Entered: 02/26/2010
10 Filed:     02/25/2010   List of Creditors (Master Mailing List of Creditors)
   Entered: 02/26/2010
10 Filed:     02/25/2010   Declaration by Debtor as to Whether Db Received Income From an Employer (LBR Form
   Entered: 02/26/2010 F1002-1)
11 Filed:     02/25/2010   Certificate of Credit Counseling
   Entered: 03/02/2010
12 Filed &                 Notice
              03/02/2010
   Entered:
   Filed &                 Automatic docket of credit card/debit card
              03/08/2010
   Entered:
13 Filed &                 Motion for Relief from Stay - Unlawful Detainer
              03/08/2010
   Entered:
   Terminated:05/19/2010
   Filed:     03/11/2010 Receipt Number and Filing Fee (Auto)
   Entered: 03/12/2010
14 Filed &                 Notice of Hearing
              03/15/2010
   Entered:
   Filed &                 Hearing (Bk Motion) Set
              03/17/2010
   Entered:
   Filed &                 Hearing (Bk Motion) Set
              03/19/2010
   Entered:
15 Filed &                 Order to Show Cause (BNC-PDF)
              03/19/2010
   Entered:
16 Filed &                 Notice of Hearing
              03/30/2010
   Entered:
18 Filed:     03/30/2010   Response to motion for order to terminate, annul, modify or condition the automatic stay and
   Entered: 04/01/2010 declaration(s) in support
19 Filed:     03/30/2010   Statement Assist non-Atty
   Entered: 04/05/2010
17 Filed &                 Notice
              03/31/2010
   Entered:
20 Filed &                 Trustee's Objection to Confirmation of Plan (batch)
              04/07/2010
   Entered:
21 Filed &                 Motion for relief from stay UNLAWFUL DETAINER (BNC-PDF)
              05/19/2010
   Entered:
   Filed &                 Hearing (Bk Other) Set
              05/20/2010
   Entered:
22 Filed &                 BNC Certificate of Notice - PDF Document
              05/21/2010
   Entered:
23 Filed &                 ORDER and Notice of Dismissal arising from Ch 13 Conf. Hrg. (11 U.S.C. Section 109(g))
              06/09/2010
   Entered:              (BNC)
24 Filed &                 Chapter 13 Trustee's Final Report and Account (batch)
              06/09/2010
   Entered:
25 Filed &                            RJNof- Notice
              06/11/2010 BNC Certificate        Exhibit 8 - Page 5 of 6
   Entered:
          Case 2:09-bk-26198-BR Doc 52-8 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
   Filed:    07/06/2010   Receipt
                          ExhibitNumber
                                  Exhibit and Filing Fee
                                          8 - Cover  and(Auto)
                                                         ROA BK3 Page 6 of 6
   Entered: 07/07/2010
26 Filed &                Close Bankruptcy Case
             08/19/2010
   Entered:

                                         PACER Service Center
                                             Transaction Receipt
                                               08/11/2019 10:03:46
                        PACER                             Client
                                    adamdolce:5189711:0
                        Login:                            Code:
                                                          Search      2:10-bk-14951-VK
                        Description: History/Documents
                                                          Criteria:   Type: History
                        Billable
                                    2                     Cost:       0.20
                        Pages:




                                     RJN - Exhibit 8 - Page 6 of 6
